UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~ eee LL EL _ x
UNITED STATES OF AMERICA SEALED INDICTMENT

- Vv. t 19 Cr. 5Y‘)
MEHDI MOSLEM, and :
SAAED MOSLEM,

Defendants. 3
oe ee x

COUNT ONE

(Conspiracy to Defraud the IRS)
The Grand Jury charges:
BACKGROUND
1. From at least in or about 2009 and continuing through
in or about 2016, MBHDI MOSLEM and SAAED MOSLEM, the defendants,
operated a scheme to conceal millions of dollars of profits from
a used car dealership business and underreport their personal
incomes to the Internal Revenue Service (“IRS”).
Relevant Persons and Entities
2. At all times relevant to this Indictment:
a. | MEHDI MOSLEM, the defendant, was a resident of

Orange County, New York.

b.  SAAED MOSLEM, the defendant, was a resident of

Orange County, New York.

Cc. Exclusive Motor Sports, LLC (“Exclusive”) was a

used car dealership located in Central Valley, New York that was

 
owned, in various degrees at different times, by MEHDI MOSLEM,

SAAED MOSLEM and another individual (Individual-1"), with whom

MEHDL MOSLEM filed joint U.S. Individual Tax Return Forms 1040.
2009 Tax Year

3. In or about early 2010, SAAED MOSLEM, the defendant,
retained a tax return preparer located in Rockland County, New
York ("CC-1") to prepare his Form 1040 for 2009, SAAED MOSLEM
and CC-1 agreed to decrease the amount of tax due and owing on
income from Exclusive by lowering the year-end inventory amount
for Exclusive on SAAED MOSLEM's 2009 Form 1040, which increased
Exclusive's cost of goods sold and thereby decreased Exclusive’s
net profit.

4.- In or about April 2010, SAAED MOSLEM, the defendant,
caused a 2009 Form 1040 reflecting approximately $16,542 of net
profit relating to Exclusive to be filed with the IRS, when the
actual net profit relating to Exclusive for that year was
substantially higher. SAAED MOSLEM'S 2009 Form 1040 thereby
underreported the amount of tax due and owing for 2009 by a
substantial amount.

2010-2015 Tax Years

5. Since at least in or about 2010 through in or about
September 2016, MEHDI MOSLEM and SAAERD MOSLEM, the defendants,
provided false information relating to Exclusive’s books and

records to CC-1 and directed CC-1 to use false information in

 
preparing U.S. Partnership Income Tax Return Forms. 1065 for
Exclusive. As a result, the Forms 1065 for Exclusive for 2010
through 2013 inclusive and 2015 falsely understated Exclusive’s
income attributable to MEHDI MOSLEM and SAAED MOSLEM by
underreporting gross receipts and by underreporting inventory,
which falsely inflated the cost of goods sold.

6. MEHDI MOSLEM and SAAED MOSLEM, the defendants, caused
the 2010, 2011, and 2015 Forms 1065 for Exclusive to be filed
with the IRS. CC-1 prepared, but did not file with the IRS,
Forms 1065 for Exclusive for 2012 and 2013. CC-1 prepared Forms
1040 for MEHDI MOSLEM and SAAED MOSLEM, the defendants, based on
information derived from each of the Forms 1065 CC-1 prepared
for Exclusive for the years 2010 through 2015 inclusive.

7, MEHDI MOSLEM and SAAED MOSLEM, the defendants, caused
CC-1 to file Forms 1040 for each of them for the years 2010
through 2015 inclusive while knowing that certain of those Forms
1040,. including MEHDI MOSLEM’s Forms 1040 for the years 2010,
2011, 2012, 2013, and 2015 and SAAED MOSLEM’s Forms 1040 for the
years 2010, 2011, 2012, and 2013, substantially underreported
income relating to Exclusive that passed through Exclusive's
Forms 1065 to them, thereby falsely lowering the reported

amounts of tax owed by substantial amounts.

STATUTORY ALLEGATION

 

8. Beginning in or about 2009, and continuing through in

 
or about 2016, in the Southern District of New York and
elsewhere, MEHDI MOSLEM and SAAED MOSLEM, the defendants,
together with CC-1 and others, did knowingly conspire and agree
with each other to defraud the United States of America and the
IRS, an agency of the United States.

9, Tt was a part and an object of the conspiracy that
MEHDI MOSLEM and SAAED MOSLEM, the defendants, and others, would
and did knowingly defraud the United States of America and the
IRS for the purpose of impeding, impairing, obstructing, and
defeating the lawful Government functions of the IRS in the
ascertainment, computation, assessment, and collection of
revenue, to wit, federal income taxes.

OVERT ACTS

10. The following overt acts, among others, were committed
and caused to be committed in the Southern District of New York
by MEHDI MOSLEM and SAAED MOSLEM, the defendants, in furtherance
of the conspiracy and to effect its illegal object thereof:

a. In or about April 2010, SAAED MOSLEM directed CC-
1 to prepare and file a false 2009 Form 1040 for SAABD MOSLEM.

b, In or about March 2011, the defendants directed
CC-]1 to prepare and file a false 2010 Form 1065 for Exclusive, a
false 2010 Form 1040 for MEHDI MOSLEM and a false 2010 Form 1040

for SAAED MOSLEM.

Cc. In or about September 2012, the defendants

 
directed CC-1 to prepare and file a false 2011 Form 1065 for
Exclusive, a false 2011 Form 1040 for MEHDI MOSLEM and a false
2011 Form 1040 For SAAED MOSLEM.

d. In or about September 2013, the defendants
directed CC-1 to prepare a false 2012 Form 1065 for Exclusive
and to prepare and file a false 2012 Form 1040 for MEHDI MOSLEM
and a false 2012 Form 1040 for SAAED MOSLEM.

é. In or about September 2014, ,the defendants
directed CC-1 to prepare a false 2013 Form 1065 for Exclusive
and to prepare and file a false 2013 Form 1040 for MEHDI MOSLEM
and a false 2013 Form 1040 for SAAED MOSLEM.

f. In or about February 2016, the defendants
directed CC-1 to prepare and file a 2014 Form 1065 for Exclusive
that falsely stated Exclusive’s year-end inventory.

g. In or about November 2016, the defendants
directed CC-1 to prepare and file a false 2015 Form 1065 for
Exclusive and to prepare and file a false 2015 Form 1065 for
MEHDI MOSLEM.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Bank Fraud Conspiracy)

The Grand Jury further charges:
Background

11. Paragraphs 2 through 7 are repeated and realleged as

 
if set forth fully herein.

12. From in or about 2011 through in or about 2017, MEHDI
MOSLEM and SAAFD MOSLEM, the defendants, fraudulently sought and
obtained loans for Exclusive from financial institutions (the
“lenders”). The defendants provided the lenders with materially
false information about their personal finances, including, but
not limited to, their assets and liabilities, The defendants
falsely overstated their net worth by, among other things,
inflating the market value of their real estate assets and by
omitting tax liabilities resulting from the understatement of
their income on their Forms 1040.

13. In furtherance of the conspiracy and to effect the
illegal object thereof, the defendants made the following
fraudulent loan applications, among others.

Commercial Mortgage Application to Hudson Valley

14. In or about April 2011, MEHDI MOSLEM and SAAED MOSLEM,
the defendants, and CC-1 submitted an application for a $1.5
million mortgage loan for Exclusive, with Exclusive's property
in Central Valley, New York and the defendants! personal
guarantees as security for the loan, to Hudson Valley Federal
Credit Union (“Hudson Valley”).

15. MEHDI MOSLEM and SAAED MOSLEM, the defendants,
submitted personal financial statements with the application

that falsely overstated the value of their assets and

 
understated their liabilities.

16. MEHDI MOSLEM and SAAKD MOSLEM, the defendants, and CC-
1 agreed to provide a false explanation to Hudson Valley
regarding discrepancies between'a tax return submitted with the
mortgage loan application and a fabricated 2009 tax return that
SAAED MOSLEM had previously submitted to Hudson Valley in
connection with a different application.

Riverside Bank Mortgage Loan for Exclusive

17. From in or about June 2011 through in or about
December 2011, SAAED MOSLEM and MEHDI MOSLEM, the defendants,
submitted an application for a $1,162,500 mortgage loan for
Exclusive, with Exclusive's property in Central Valley, New York
and the defendants' personal guarantees as security for the
loan, to Riverside Bank (“Riverside”)

18. MEHDI MOSLEM and SAARD MOSLEM, the defendants,
submitted personal financial statements with the application
that falsely overstated the value of their assets and
understated their liabilities.

19. SAAED MOSLEM, the defendant, caused a fabricated 2009
Form 1040 to be submitted to Riverside in support of the
application. The fabricated return showed a substantially
higher amount of income than the 2009 Form 1040 that SAAED
MOSLEM had caused to be filed with the IRS in April 2010.

20. In or about June 2017, the Riverside loan went into

 
default, with an outstanding debt owed at that time of
approximately $956,636.
Walden Bank Line of Credit

21. From in or about July 2012 through in or about August
2012, MEHDI MOSLEM and SAAED MOSLEM, the defendants, submitted
an application for a $500,000 line of credit for Exclusive, with
their personal guarantees as security, to Walden Bank, MEHDI
MOSLEM and SAAED MOSLEM, the defendants, overstated their assets
and understated their Liabilities in the application.

Salisbury Bank Demand Note

22. In or about February 2017, MEHDI MOSLEM and SAAED
MOSLEM, the defendants, submitted an application for a
$125,378.21 loan for Exclusive, with their personal guarantees
as security for the loan, to Salisbury Bank ("Salisbury").
MEHDI MOSLEM submitted a personal financial statement in support
.of this application that overstated the value of his assets and
understated his liabilities.

STATUTORY ALLEGATION

23. Beginning in or about 2010, and continuing through in
or about February 2017, in the Southern District of New York and
elsewhere, MEHDI MOSLEM and SAAED MOSLEM, the defendants,
knowingly did conspire and agree with CC-1 and others to commit

an offense against the United States, to wit, bank fraud, in

 
violation of Title 18, United States Code, Section 1344.
(Title 18, United States Code, Section 1349.)

COUNT THREE
(False Statements to Lender)

The Grand Jury further charges:

24, The allegations contained in paragraphs 2 through 4 of
this Indictment are repeated and realleged as though fully set
forth herein.

25. In or about July 2010, SAAED MOSLEM, the defendant,
fraudulently obtained a loan from Bank of America in the
approximate amount of $415,000 that was secured by property in
Pine Bush, New York. To obtain the loan, SAABD MOSLEM provided
Bank of America with an inflated personal net worth statement
and a fabricated 2009 Form 1040, which fraudulently reflected
$283, 579 in business income relating to Exclusive.

STATUTORY ALLEGATION

26. In or about July 2010, in the Southern District of New
York and elsewhere, SAAED MOSLEM, the defendant, willfully and
knowingly did make false statements and reports for the purpose
of influencing the action of an institution the accounts of
which are insured by the Federal Deposit Insurance Corporation,
upon an application, advance, discount, purchase, purchase
agreement, repurchase agreement, commitment, loan, and any

change and extension of any of the same, by renewal, deferment

 
of action and otherwise, and the acceptance, release and
substitution of security therefor, to wit, in connection with an
application to Bank of America for the loan described above,
SAAED MOSLEM made false statements as described above.

(Title 18, United States Code, Section 1014.)

COUNT FOUR
(False Statements to Lender)

The Grand Jury further charges:

27. The allegations contained in paragraphs 2 through 7
are repeated and realleged as though fully set forth herein.

28. From in or about September 2013 through in or about
December 2013, SAABD MOSLEM, the defendant, caused to be
submitted to Melrose Credit Union (“Melrose”) an application for
Quality Homes of Hudson Valley LLC (“Quality Homes”) for a loan
secured by property in Florida, New York and SAAED MOSLEM! s_
personal guarantee. To obtain the loan, SAAED MOSLEM made faise
statements, including, but not limited to, an overstatement of
the value of his assets and understatement of his liabilities.

STATUTORY ALLEGATION |

29, From in or about September 2013 through in or about
December 2013, in the Southern District of New York and |
elsewhere, SAAED MOSLEM, the defendant, willfully and knowingly
did make false statements and reports for the purpose of

influencing the action of an insured State-chartered credit

10

 
union, upon an application, advance, discount, purchase,
purchase agreement, repurchase agreement, commitment, loan, and
any change and extension of any of the same, by renewal, |
deferment of action and otherwise, and the acceptance, release
and substitution of security therefor, to wit, in connection
with an application to Melrose Credit Union for the loan
described above, SAAFRD MOSLEM, the defendant, made false
statements as described above.
(Title 18, United States Code, Section 1014.)
COUNT FIVE
(Concealment of Assets and False Claims
In Connection with a Bankruptcy Case)
The Grand Jury further charges:
BACKGROUND

30. The allegations contained in paragraphs 2 through 7 of
this Indictment are repeated and realleged as if ‘set forth fully
herein.

31. On or about January 15, 2015, SAAED MOSLEM, the
defendant, initiated a personal bankruptcy proceeding under
Chapter 7 of Title 11 of the United States Code in the United
States Bankruptcy Court for the Southern District of New York
that was captioned In re Saaed Moslem, No. 15 Bk. 35062 (the
“Bankruptcy Case”).

32, From in or about January 2015 through in or about July

2015, SAAED MOSLEM, the defendant, made the following false

il

 
statements and material omissions in the Bankruptcy Case under
penalty of perjury, among otners:

a. SAAED MOSLEM falsely stated in his bankruptcy
petition and at a hearing before the bankruptcy trustee pursuant
to Title 11, United States Code, Section 341 (the “Section 341
Hearing”) that he had made no transfers of property within the
two years preceding commencement of the Bankruptcy Case, thereby
failing to disclose, as required:

i. the transfer of his ownership interest in
Exclusive to MEHDI MOSLEM, the defendant, and
Tndividual-1 in or about January 2014; and

ii. the transfer of a portion of his ownership
interest in Exclusive to MEHDI MOSLEM in 2013.

b. SAAED MOSLEM failed to disclose, as required, in
his bankruptcy petition and at the Section 341 Hearing his legal
or equitable interests, in the following real property:

i. a lot in Cornwall, New York associated with the
address 292-294 Main Street;

ii. a lot in Cornwall, New York associated with the
address 298-300 Main Street; and

iii. a lot in Cornwall, New York associated with the
address 302 Main Street.

Cc. SAABED MOSLEM understated his income for 2012 and

2013 in his bankruptcy petition.

12

 
d. In or about April 2015, SAAED MOSLEM caused a
false 2013 Form 1040 and Schedule E to be submitted to the
United States Trustee, which fraudulently understated his 2013
income.

e, SAAED MOSLEM failed to disclose, as required, in
his bankruptcy petition and at the Section 341 Hearing his
ownership interest in Quality Homes.

f. SAARD MOSLEM failed to disclose, as required, in
his bankruptcy petition his positions as president of Quality
Homes, vice president of Exclusive, and partner, within the six
years preceding the Bankruptcy Case, in Exclusive.

STATUTORY ALLEGATION

33. From in or about January 2015 through in or about July
2015, in the Southern District of New York and elsewhere, SAAED
MOSLEM, the defendant, (1) dia knowingly and fraudulently
conceal property belonging to the estate of a debtor from a
trustee charged with the control and custody of property and, in
connection with a case under Title 11, from creditors and the
United States Trustee, and (2} did knowingly and fraudulently
make a material false declaration, certificate, verification,
and statement under penalty of perjury as permitted under
section 1746 of Title 28, in and in relation to a case under
Title 11, to wit, in connection with the Bankruptcy Case SAAED

MOSLEM submitting forms containing the fraudulent statements and

13

 
omitting material information, and made false declarations under
penaity of perjury, as described above.
(Title 18, United States Code, Sections 152(1), 152(3), and 2.)
FORFEITURE ALLEGATION
34. As a result of committing the offenses alleged in
Counts Two through Five of this Indictment, MEHDI MOSLEM and
SAAED MOSLEM, the defendants, shall forfeit to the United
States, pursuant to Title 18, United States Code Section
982(a) (2) (A), any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the
commission of said offenses, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offenses.
Substitute Asset Provision
35. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred, or sold to, or deposited

with, a third party;

c. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e, has been comingled with other property which

14

 
cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendants up to the value of the above

forfeitable property.

(Title 18, United States Code, Section 981;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

 

f honte sb (tod, 5. Berinm
FOREPERSON | GEOFFR#Y/S. BERMAN
United States Attorney

15

 
Form No, USA-33s8s-274 (Rd. 9-25-58},

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
MEHDI MOSLEM, et al.

Defendants.

 

INDICTMENT
19 Cr.
(Title 18, United States Code, Sections

152, 371, 1014, 1349 and 2.)

GEOFFREY S. BERMAN

 

United States Attorney

Py ( |
PC Sera

Foreperson

 

 
